DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–3, 7–12, 14, 16, 17, 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2018/0206354 (effectively filed 19 January 2017) (“Yoon”); US Patent Application Publication 2019/0166422 (filed 14 April 2017) (“Cho”) and US Patent Application Publication 2015/0319534 (published 05 November 2015) (“Lippert”).
Claims 4, 5 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Yoon; Cho; Lippert; US Patent Application Publication 2017/0034323 (published 2 February 2017) (“Sun”) and either US Patent 9,761,988 (patented 12 September 2017) (“Lin”) or US Patent Application Publication 2009/0116658 (published 07 May 2009) (“An”).
Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Yoon, Cho, Lippert, Sun and US Patent Application Publication 2017/0353783 (filed 09 December 2015) (“Hou”).
Claims 15 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Yoon, Cho, Lippert, and Sun.
Claim 1 is drawn to “a portable electronic device.” The following table illustrates the correspondence between the claimed portable electronic device and the Yoon reference.
Claim 1
The Yoon Reference
“1. A portable electronic device, comprising:
The Yoon reference describes an electronic device 300/400, like a smart phone, that is manufactured to be water repellent. Yoon at Abs., ¶¶ 2, 4, 5, 115, 116, 123, 124, FIGs.3a, 4.
“a device housing including a main cavity having an opening;
Yoon’s electronic device includes a housing (e.g., 410, 421 and 470 or 560) that includes a speaker opening 411/561 located in a main cavity. Id. at ¶¶ 130, 136, FIG.4, 5B (see opening 561 in the side of housing 560, which defines the main cavity). Note, Yoon’s main cavity is formed as a closed space defined by elements 410 (sidewall), 421 (top) and 470 (bottom) as best seen in Yoon’s FIG.4.
“an audio component having an audio component housing surrounded by the main cavity and disposed within the device housing,
The Yoon reference describes a speaker 480/500 having a housing 510 contained in the cavity defined by electronic device housing (e.g., 410, 421 and 470 or 560). Id. at ¶ 137, FIG.5B.
“the audio component housing having a sensor opening and a port,
Yoon’s speaker housing 510 includes an opening 5112, which is a speaker hole, or port. Id. at ¶ 138, FIG.5B.
Yoon’s housing 510 does not include the claimed sensor opening.
“the port being disposed within the opening in the device housing to allow flow of air and sound between an internal cavity of the audio component housing and an environment outside the device housing through the opening via the port;
Yoon’s opening 5112 is positioned adjacent to speaker opening 411/561 to allow the flow of air and sound between internal cavity 511 and the environment outside housing 510. Id. at ¶ 138, FIGs.4, 5B.
“outside the device housing through the opening via the port; [sic: repeated language]
N/A
“a pressure sensor disposed in the main cavity of the device housing; and
Yoon’s speaker 480/500 does not include a corresponding pressure sensor. See id. at FIG.5B.
“an audio component membrane disposed entirely within the internal cavity of the audio component housing,
Yoon’s speaker 480/500 includes a speaker module 520 having a diaphragm/membrane contained within speaker housing 510, between top plate 5111 and bottom plate 5121. Id. at FIG.5B.
“wherein the audio component membrane is configured to be operated by a processing circuit to clear and to protect the pressure sensor against the liquid; and
Yoon’s speaker 480/500 includes a driver 530 configured to vibrate and move air through spaces 511, 513, 561. Id. at ¶ 141, FIG.5B. Yoon explains that this air movement discharges, or removes, liquid water from space 561, which corresponds to the claimed main cavity opening. Id. Moreover, Yoon describes a separation member 540 between spaces 511 and 561. Id. at ¶¶ 139, 141, FIG.5B. Member 540 includes a hydrophobic outer surface oriented towards space 561 and a hydrophilic surface oriented towards space 511. Id. This means that any moisture that does enter into space 511 and opening 5112, which corresponds to the claimed port, will be absorbed by the hydrophilic surface and repelled by the hydrophobic member under air pressure generated by driver 530. See id.
Based on these findings, Yoon’s speaker includes a mechanism to clear liquid from within a port and to protect elements within the port (including a pressure sensor, if it were included as discussed in the obviousness analysis below). However, Yoon uses a separate driver 530 instead of using a membrane, such as the diaphragm of speaker module 520.
“
Moved above.
“wherein the port is at least partially covered with a mesh structure that is permeable to sound and air.”
Yoon’s opening 5112, corresponding to the claimed port, is also covered with a first separation member 540. Id. at ¶139, FIG.5B. Yoon describes first separation member 540 as a mesh. Id. Mesh member 540 allows for the passage of sound and air from second space 511 to first space 561. See id. at ¶¶ 141, 152.

Table 1
The table above shows that the Yoon reference’s electronic device corresponds very closely to the claimed portable electronic device. The two devices differ because Yoon’s device 300/400 does not include the claimed sensor opening and a corresponding pressure sensor in communication with the sensor opening. Moreover, Yoon’s device 300/400 includes a driver to clear liquid from its port and to protect the components within the port. Yoon does not perform those functions using the diaphragm of speaker module 520.
The differences between the claimed device and Yoon’s device are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. First, concerning the claimed provision of a pressure sensor, Yoon’s electronic device is configured with a speaker 480/500 that is contained inside the device’s housing 410/560. Yoon at ¶¶ 134, 136, FIGs.5A, 5B. The Cho reference describes a speaker for use in an electronic device, like the smart phone described by Yoon. Cho at ¶¶ 1–5, 27. Cho recognizes that smart phones may include a speaker and an environment sensor, such as a pressure sensor. Cho at ¶¶ 28, 38. 47, 51. To limit the number of housing openings and the space needed to accommodate the speaker and sensor, Cho describes a speaker module that integrates a speaker and sensor together. Cho at ¶¶ 1–7, 51–63, FIG.4B, 5. The speaker housing 510 is provided with an opening 590 to accommodate a sensor 520. Id. Sensor 520 communicates with the environment through speaker opening 531, path 470b and path 460b and an opening in the top of housing 510. Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Yoon’s speaker 480/500 to include a sensor opening, like the sensor opening 590 described by Cho. It would have also been obvious to place any desired type of sensor, including a pressure sensor like Cho’s sensor 590, in the opening. The sensor would then communicate with the environment through the sensor opening, internal channels—e.g., Cho’s channels 460b, 470b—that lead to Yoon’s speaker opening 5112 and an opening 411/561 in the electronic device housing 410/560.
Second, concerning the claimed mechanism for clearing a liquid from a port, Yoon provides a mechanism for clearing a liquid from the port formed by openings 561 and 5112. Yoon includes a driver 530 that vibrates to discharge water in combination with the hydrophobic and hydrophilic interfaces 541, 542. Yoon at ¶¶ 139, 141, FIG.5B. Alternative mechanisms were known in the prior art. For example, the Lippert reference describes a loudspeaker device for use in a mobile phone, much like Yoon’s device. Lippert at ¶ 28, FIG.1. Lippert, like Yoon, recognizes that moisture or water may permeate into the sealed acoustic space of the loudspeaker. Id. at ¶¶ 2–4. Lippert teaches and suggests detecting the moisture and executing program instructions that cause the speaker membrane to vibrate at controlled frequencies in order to expel the moisture through the screen 115. Id. at ¶¶ 29, 48–51, 54, 61, FIG.4. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have cleared liquid from Yoon’s port with the diaphragm of the speaker module 520 instead of using a separate driver 530. For the foregoing reasons, the combination of the Yoon, the Cho and the Lippert references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the main cavity is sealed to prevent ingress of liquid into the main cavity.”
Similarly, Yoon’s housing 410/560 encloses a main cavity (containing speaker 500) that is sealed against liquid by sealing members 430 and 460. Yoon at ¶¶ 5, 6, 129, FIGs.4, 5B. For the foregoing reasons, the combination of the Yoon, the Cho and the Lippert references makes obvious all limitations of the claim.
Claim 3 depends on claim 2 and further requires the following:
“wherein the audio component housing is disposed within the main cavity of the device housing.”
Speaker housing 510 is similarly contained within the main cavity of electronic device housing 410 and aligned with speaker hole 411. Yoon at ¶ 137, FIG.5B. For the foregoing reasons, the combination of the Yoon, the Cho and the Lippert references makes obvious all limitations of the claim.
Claim 4 depends on claim 3 and further requires the following:
“wherein [[the]] an encapsulation layer is configured to prevent ingress of the liquid into the main cavity of the device housing through the sensor opening.”
Yoon and Cho do not describe an encapsulation layer over Cho’s sensor opening 590. The Sun reference, however, describes a speaker module that, like Cho’s speaker module, includes an opening 22 to accommodate a sensor 50. Sun at ¶¶ 25–27, FIGs.1, 2. Cho suggests fixing sensor 50 in opening 22 with adhesive and covering opening 22 with the adhesive to prevent liquid from transferring between the inside and outside of the speaker’s housing 20. Id. The prior art includes multiple examples of how to fix and seal a component to a housing. See, e.g., An at FIG.1B; Lin at FIGs.4, 5. What these two examples include in common is the use of an encapsulation layer of sealing adhesive that covers an exposed surface of the component while filling in the spaces between the component and the housing. These prior art teachings would have reasonably suggested to one of ordinary skill in the art at the time of the invention fixing a pressure sensor in Cho’s sensor opening 590 and using a suitable amount of adhesive to fix the sensor within opening 590 while covering and sealing opening 590, forming the claimed encapsulation layer. For the foregoing reasons, the combination of the Yoon, Cho, Lippert, Sun and An/Lin references makes obvious all limitations of the claim.
Claim 5 depends on claim 4 and further requires the following:
“wherein the pressure sensor is mounted onto an external surface of the audio component housing adjacent the sensor opening.”
The Cho and Sun references reasonably suggest fixing a sensor to an external surface of Yoon’s speaker housing 510. For example, the Cho reference describes including an opening 590 in a speaker housing 510 in which a sensor 520 is fixed. Cho at ¶ 63, FIG.5. Though the reference does not describe the surface to which the sensor is fixed, FIG.10 plainly shows that sensor 520/1020 is fixed in a position proximate to the external surface of housing 510/1010. Id. at ¶¶ 77–79, FIG.10B. Moreover, the Sun reference suggests using glue to fix a sensor 50 to a housing 20 and to seal the housing opening 22 that accommodates sensor 50. Sun at ¶ 26, FIGs.1, 2. Together then, the Cho and Sun references suggest using glue to fix sensor 50 to a surface of a speaker housing proximate to an external surface and using the glue to seal the speaker housing’s opening. This reasonably suggests fixing the sensor to any near, available surface, such as the proximate external surface. Doing so would predictably prevent moisture from entering the speaker housing since the external surface is sealed without preventing the sensor from communicating with the external environment. For the foregoing reasons, the combination of the Yoon, Cho, Lippert, Sun and An/Lin references makes obvious all limitations of the claim.
Claim 6 depends on claim 4 and further requires the following:
“wherein at least a portion of the pressure sensor is disposed within the sensor opening.”
The Cho and Sun references both similarly suggest positioning a sensor in a sensor opening. Cho at FIGs.5, 10; Sun at FIGs.1, 2. For the foregoing reasons, the combination of the Yoon, Cho, Lippert, Sun and An/Lin references makes obvious all limitations of the claim.
Claim 7 depends on claim 1 and further requires the following:
“wherein the internal cavity of the audio component housing comprises a first chamber adjacent the port, a second chamber having the audio component membrane disposed therein, and a third chamber disposed on an opposing side of the second chamber from the first chamber.”
Yoon’s speaker housing 510, like the claimed audio component housing, includes an opening space 5112, a space 511 above the membrane of speaker 520 and a back chamber below the speaker’s membrane. Yoon at ¶¶ 136–139, FIG.5B. For the foregoing reasons, the combination of the Yoon, the Cho and the Lippert references makes obvious all limitations of the claim.
Claim 8 depends on claim 7 and further requires the following:
“wherein the sensor opening in the audio component housing is formed in a wall of the first chamber.”
Likewise, the Cho reference describes a sensor opening 590 located near a front volume 470b and connected to the volume by a channel 460b. Cho at ¶¶ 51–59, 61–63, FIGs.4B, 5. This would have reasonably suggested adding a sensor opening, like Cho’s opening 590, near the first chamber 5112 of Yoon’s speaker 500. For the foregoing reasons, the combination of the Yoon, the Cho and the Lippert references makes obvious all limitations of the claim.
Claim 9 depends on claim 1 and further requires the following:
“wherein the audio component is a speaker.”
Yoon similarly describes element 480/500 as a speaker. Yoon at ¶¶ 130, 133, FIGs.4, 5. For the foregoing reasons, the combination of the Yoon, the Cho and the Lippert references makes obvious all limitations of the claim.
Claim 10 depends on claim 1 and further requires the following:
“wherein the audio component is a microphone.”
Yoon similarly describes element 480/500 as a microphone. Yoon at ¶¶ 6, 114, FIGs.4, 5. For the foregoing reasons, the combination of the Yoon, the Cho and the Lippert references makes obvious all limitations of the claim.
Claim 11 is drawn to “a portable electronic device.” The following table illustrates the correspondence between the claimed portable electronic device and the Yoon reference.
Claim 11
The Yoon Reference
“11. A portable electronic device, comprising:
The Yoon reference describes an electronic device 300/400, like a smart phone, that is manufactured to be water repellent. Yoon at Abs., ¶¶ 2, 4, 5, 115, 116, 123, 124, FIGs.3a, 4.
“a device housing having an opening;
Yoon’s electronic device includes a housing 410/560 that includes a speaker opening 411/561. Id. at ¶¶ 130, 136, FIG.4, 5B.
“a pressure sensor disposed in a main cavity of the device housing;
Yoon’s speaker 480/500 does not include a corresponding pressure sensor.
“an audio component having an audio component housing that is disposed within the device housing,
The Yoon reference describes a speaker 480/500 having a housing 510 contained in electronic device housing 410/560. Id. at ¶ 137, FIG.5B.
“the audio component housing having a port and an internal cavity defined by an inner wall of the audio component housing,
Yoon’s speaker housing 510 includes an opening 5112, which is a speaker hole, or port, and further includes an internal cavity 511 defined on the top by the inner surface of first plate 5111. Id. at ¶ 138, FIG.5B.
“wherein the port is disposed adjacent to the opening in the device housing to allow flow of air and sound between the internal cavity of the audio component housing and an environment outside the device housing through the opening via the port, and
Yoon’s opening 5112 is positioned adjacent to speaker opening 411/561 to allow the flow of air and sound between internal cavity 511 and the environment outside housing 510. Id. at ¶ 138, FIGs.4, 5B.
“wherein the audio component includes a membrane that is configured to be operated by a processing circuit to clear 
Yoon’s speaker 480/500 includes a driver 530 configured to vibrate and move air through spaces 511, 513, 561. Id. at ¶ 141, FIG.5B. Yoon explains that this air movement discharges, or removes, liquid water from space 561, which corresponds to the claimed main cavity opening. Id. Moreover, Yoon describes a separation member 540 between spaces 511 and 561. Id. at ¶¶ 139, 141, FIG.5B. Member 540 includes a hydrophobic outer surface oriented towards space 561 and a hydrophilic surface oriented towards space 511. Id. This means that any moisture that does enter into space 511 and opening 5112, which corresponds to the claimed port, will be absorbed by the hydrophilic surface and repelled by the hydrophobic member under air pressure generated by driver 530. See id.
Based on these findings, Yoon’s speaker includes a mechanism to clear liquid from within a port and to protect elements within the port (including a pressure sensor, if it were included as discussed in the obviousness analysis below). However, Yoon uses a separate driver 530 instead of using a membrane, such as the diaphragm of speaker module 520.
“
Moved above.
“wherein the port is at least partially covered with a mesh structure that is permeable to sound and air.”
Yoon’s opening 5112, corresponding to the claimed port, is also covered with a first separation member 540. Id. at ¶139, FIG.5B. Yoon describes first separation member 540 as a mesh. Id. Mesh member 540 allows for the passage of sound and air from second space 511 to first space 561. See id. at ¶¶ 141, 152.

Table 2
The table above shows that the Yoon reference’s electronic device corresponds very closely to the claimed portable electronic device. The two devices differ because Yoon’s device 300/400 does not include the claimed sensor opening and a corresponding pressure sensor in communication with the sensor opening. Moreover, Yoon’s device 300/400 includes a driver to clear liquid from its port and to protect the components within the port. Yoon does not perform those functions using the diaphragm of speaker module 520.
The differences between the claimed device and Yoon’s device are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. First, concerning the claimed provision of a pressure sensor, Yoon’s electronic device is configured with a speaker 480/500 that is contained inside the device’s housing 410/560. Yoon at ¶¶ 134, 136, FIGs.5A, 5B. The Cho reference describes a speaker for use in an electronic device, like the smart phone described by Yoon. Cho at ¶¶ 1–5, 27. Cho recognizes that smart phones may include a speaker and an environment sensor, such as a pressure sensor. Cho at ¶¶ 28, 38. 47, 51. To limit the number of housing openings and the space needed to accommodate the speaker and sensor, Cho describes a speaker module that integrates a speaker and sensor together. Cho at ¶¶ 1–7, 51–63, FIG.4B, 5. The speaker housing 510 is provided with an opening 590 to accommodate a sensor 520. Id. Sensor 520 communicates with the environment through speaker opening 531, path 470b and path 460b and an opening in the top of housing 510. Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Yoon’s speaker 480/500 to include a sensor opening, like the sensor opening 590 described by Cho. It would have also been obvious to place any desired type of sensor, including a pressure sensor like Cho’s sensor 590, in the opening. The sensor would then communicate with the environment through the sensor opening, internal channels—e.g., Cho’s channels 460b, 470b—that lead to Yoon’s speaker opening 5112 and an opening 411/561 in the electronic device housing 410/560.
Second, concerning the claimed mechanism for clearing a liquid from a port, Yoon provides a mechanism for clearing a liquid from the port formed by openings 561 and 5112. Yoon includes a driver 530 that vibrates to discharge water in combination with the hydrophobic and hydrophilic interfaces 541, 542. Yoon at ¶¶ 139, 141, FIG.5B. Alternative mechanisms were known in the prior art. For example, the Lippert reference describes a loudspeaker device for use in a mobile phone, much like Yoon’s device. Lippert at ¶ 28, FIG.1. Lippert, like Yoon, recognizes that moisture or water may permeate into the sealed acoustic space of the loudspeaker. Id. at ¶¶ 2–4. Lippert teaches and suggests detecting the moisture and executing program instructions that cause the speaker membrane to vibrate at controlled frequencies in order to expel the moisture through the screen 115. Id. at ¶¶ 29, 48–51, 54, 61, FIG.4. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have cleared liquid from Yoon’s port with the diaphragm of the speaker module 520 instead of using a separate driver 530. For the foregoing reasons, the combination of the Yoon, the Cho and the Lippert references makes obvious all limitations of the claim.
Claim 12 depends on claim 11 and further requires the following:
“wherein the pressure sensor comprises a pressure sensing element mounted in a recess in the inner wall.”
Similarly, the Cho reference suggests positioning a pressure sensor in a recess of an inner wall. Cho at ¶¶ 61–63, FIG.5. For the foregoing reasons, the combination of the Yoon, the Cho and the Lippert references makes obvious all limitations of the claim.
Claim 13 depends on claim 12 and further requires the following:
“further comprising at least one contact on the audio component housing for communication with the pressure sensor, and at least one contact on the audio component housing for communication with control circuitry for an audio component membrane disposed entirely within the audio component housing.”
The Yoon and Cho references do not describe how to electrically communicate with Cho’s sensor 590 and Yoon’s speaker 500. The Sun reference suggests including a flexible PCB (FPCB) 40 within a speaker housing 20 to route signals from sensor 50 and to speaker 30. Sun at ¶ ¶¶ 25–27, FIG.1. Moreover, the Hou reference describes a speaker module whose lower housing 10 includes a positioning columns 14 to secure a FPCB used to communicate with speaker 30 on the exterior of housing 10. Hou at ¶ 35, FIGs.1, 3. These teachings would have reasonably suggested using a similar technique in the combination of Yoon and Cho. For the foregoing reasons, the combination of the Yoon, Cho, Lippert, Sun and the Hou references makes obvious all limitations of the claim.
Claim 14 depends on claim 11 and further requires the following:
“further comprising a sealing member between the port of the audio component housing and the device housing.”
The Yoon reference describes including a sealing member 540, 541, 542 between port 5112 and device housing 560. Yoon at ¶ 139, FIG.5B. For the foregoing reasons, the combination of the Yoon, the Cho and the Lippert references makes obvious all limitations of the claim.
Claim 15 depends on claim 11 and further requires the following:
“further comprising electrical routing within the [[inner]] internal cavity or embedded within the audio component housing for routing pressure signals from the pressure sensor.”
The Yoon and Cho references do not describe how to electrically communicate with Cho’s sensor 590. The Sun reference suggests including a flexible PCB (FPCB) 40 within a speaker housing 20 to route signals from sensor 50 and to speaker 30. Sun at ¶ ¶¶ 25–27, FIG.1. This would have reasonably suggested using a similar technique in the combination of Yoon and Cho. For the foregoing reasons, the combination of the Yoon, the Cho, the Lippert and the Sun references makes obvious all limitations of the claim.
Claim 16 is drawn to “a smart phone.” The following table illustrates the correspondence between the claimed smart phone and the Yoon reference.
Claim 16
The Yoon Reference
“16. A smart phone, comprising:
The Yoon reference describes an electronic device 300/400, like a smart phone, that is manufactured to be water repellent. Yoon at Abs., ¶¶ 2, 4, 5, 115, 116, 123, 124, FIGs.3a, 4.
“a device housing defining a sealed internal cavity, the device housing having an opening;
Yoon’s electronic device includes a housing 410/560 that includes a speaker opening 411/561. Id. at ¶¶ 130, 136, FIG.4, 5B. Yoon’s housing 410/560 encloses a main cavity (containing speaker 500) that is sealed against liquid by sealing members 430 and 460. Id. at ¶¶ 5, 6, 129, FIGs.4, 5B.
“processing circuitry disposed within the sealed internal cavity;
Device 300/400 includes processing circuitry 120. Id. at ¶ 48.
“a pressure sensor disposed in a main cavity of the device housing; and
Yoon’s speaker 480/500 does not include a corresponding pressure sensor.
“a speaker having a speaker housing disposed within the sealed internal cavity,
The Yoon reference describes a speaker 480/500 having a housing 510 contained in electronic device housing 410/560. Id. at ¶ 137, FIG.5B.
“wherein the speaker housing includes a port sealingly coupled to the opening in the device housing, a first chamber adjacent the port, a second chamber adjacent the first chamber, and a speaker membrane in the second chamber, and
Yoon’s speaker housing 510 includes an opening 5112, which is a speaker hole, or port. Id. at ¶ 138, FIG.5B. The Yoon reference describes including a sealing member 540, 541, 542 between port 5112 and device housing 560. Id. at ¶ 139, FIG.5B.
Yoon’s speaker housing 510, like the claimed audio component housing, includes an opening space 5112, a space 511 above the membrane of speaker 520 and a back chamber below the speaker’s membrane. Id. at ¶¶ 136–139, FIG.5B.
“wherein the speaker membrane is configured to be operated by the processing circuity to clear and to protect the pressure sensor against the liquid
Yoon’s speaker 480/500 includes a driver 530 configured to vibrate and move air through spaces 511, 513, 561. Id. at ¶ 141, FIG.5B. Yoon explains that this air movement discharges, or removes, liquid water from space 561, which corresponds to the claimed main cavity opening. Id. Moreover, Yoon describes a separation member 540 between spaces 511 and 561. Id. at ¶¶ 139, 141, FIG.5B. Member 540 includes a hydrophobic outer surface oriented towards space 561 and a hydrophilic surface oriented towards space 511. Id. This means that any moisture that does enter into space 511 and opening 5112, which corresponds to the claimed port, will be absorbed by the hydrophilic surface and repelled by the hydrophobic member under air pressure generated by driver 530. See id.
Based on these findings, Yoon’s speaker includes a mechanism to clear liquid from within a port and to protect elements within the port (including a pressure sensor, if it were included as discussed in the obviousness analysis below). However, Yoon uses a separate driver 530 instead of using a membrane, such as the diaphragm of speaker module 520.
“
Moved above
“wherein the port is at least partially covered with a mesh structure that is permeable to sound and air.”
Yoon’s opening 5112, corresponding to the claimed port, is also covered with a first separation member 540. Id. at ¶139, FIG.5B. Yoon describes first separation member 540 as a mesh. Id. Mesh member 540 allows for the passage of sound and air from second space 511 to first space 561. See id. at ¶¶ 141, 152.

Table 3
The table above shows that the Yoon reference’s electronic device corresponds very closely to the claimed portable electronic device. The two devices differ because Yoon’s device 300/400 does not include the claimed sensor opening and a corresponding pressure sensor in communication with the sensor opening. Moreover, Yoon’s device 300/400 includes a driver to clear liquid from its port and to protect the components within the port. Yoon does not perform those functions using the diaphragm of speaker module 520.
The differences between the claimed device and Yoon’s device are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. First, concerning the claimed provision of a pressure sensor, Yoon’s electronic device is configured with a speaker 480/500 that is contained inside the device’s housing 410/560. Yoon at ¶¶ 134, 136, FIGs.5A, 5B. The Cho reference describes a speaker for use in an electronic device, like the smart phone described by Yoon. Cho at ¶¶ 1–5, 27. Cho recognizes that smart phones may include a speaker and an environment sensor, such as a pressure sensor. Cho at ¶¶ 28, 38. 47, 51. To limit the number of housing openings and the space needed to accommodate the speaker and sensor, Cho describes a speaker module that integrates a speaker and sensor together. Cho at ¶¶ 1–7, 51–63, FIG.4B, 5. The speaker housing 510 is provided with an opening 590 to accommodate a sensor 520. Id. Sensor 520 communicates with the environment through speaker opening 531, path 470b and path 460b and an opening in the top of housing 510. Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Yoon’s speaker 480/500 to include a sensor opening, like the sensor opening 590 described by Cho. It would have also been obvious to place any desired type of sensor, including a pressure sensor like Cho’s sensor 590, in the opening. The sensor would then communicate with the environment through the sensor opening, internal channels—e.g., Cho’s channels 460b, 470b—that lead to Yoon’s speaker opening 5112 and an opening 411/561 in the electronic device housing 410/560.
Second, concerning the claimed mechanism for clearing a liquid from a port, Yoon provides a mechanism for clearing a liquid from the port formed by openings 561 and 5112. Yoon includes a driver 530 that vibrates to discharge water in combination with the hydrophobic and hydrophilic interfaces 541, 542. Yoon at ¶¶ 139, 141, FIG.5B. Alternative mechanisms were known in the prior art. For example, the Lippert reference describes a loudspeaker device for use in a mobile phone, much like Yoon’s device. Lippert at ¶ 28, FIG.1. Lippert, like Yoon, recognizes that moisture or water may permeate into the sealed acoustic space of the loudspeaker. Id. at ¶¶ 2–4. Lippert teaches and suggests detecting the moisture and executing program instructions that cause the speaker membrane to vibrate at controlled frequencies in order to expel the moisture through the screen 115. Id. at ¶¶ 29, 48–51, 54, 61, FIG.4. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have cleared liquid from Yoon’s port with the diaphragm of the speaker module 520 instead of using a separate driver 530. For the foregoing reasons, the combination of the Yoon, the Cho and the Lippert references makes obvious all limitations of the claim.
Claim 17 depends on claim 16 and further requires the following:
“wherein the speaker housing comprises a third chamber that forms a back volume for the speaker.”
Yoon’s speaker 500 includes a back volume behind the membrane of speaker module 520. Yoon at ¶ 138, FIG.5B. For the foregoing reasons, the combination of the Yoon, the Cho and the Lippert references makes obvious all limitations of the claim.
Claim 18 depends on claim 16 and further requires the following:
“wherein the speaker housing comprises an opening and an external surface and wherein the pressure sensor is located adjacent the opening in the speaker housing and includes at least a portion in contact with the external surface.”
The Cho and Sun references reasonably suggest fixing a sensor to an external surface of Yoon’s speaker housing 510. For example, the Cho reference describes including an opening 590 in a speaker housing 510 in which a sensor 520 is fixed. Cho at ¶ 63, FIG.5. Though the reference does not describe the surface to which the sensor is fixed, FIG.10 plainly shows that sensor 520/1020 is fixed in a position proximate to the external surface of housing 510/1010. Id. at ¶¶ 77–79, FIG.10B. Moreover, the Sun reference suggests using glue to fix a sensor 50 to a housing 20 and to seal the housing opening 22 that accommodates sensor 50. Sun at ¶ 26, FIGs.1, 2. Together then, the Cho and Sun references suggest using glue to fix sensor 50 to a surface of a speaker housing proximate to an external surface and using the glue to seal the speaker housing’s opening. This reasonably suggests fixing the sensor to any near, available surface, such as the proximate external surface. Doing so would predictably prevent moisture from entering the speaker housing since the external surface is sealed without preventing the sensor from communicating with the external environment. For the foregoing reasons, the combination of the Yoon, the Cho, the Lippert and the Sun references makes obvious all limitations of the claim.
Claim 19 depends on claim 16 and further requires the following:
“wherein the speaker housing comprises an opening and wherein the pressure sensor is located at least partially within the opening.”
Similarly, the Cho reference suggests positioning a pressure sensor in an opening of an inner wall. Cho at ¶¶ 61–63, FIG.5. For the foregoing reasons, the combination of the Yoon, the Cho and the Lippert references makes obvious all limitations of the claim.
Claim 20 depends on claim 16 and further requires the following:
“wherein the pressure sensor is formed on an inner wall of the first chamber.”
Similarly, the Cho reference suggests positioning a pressure sensor in a recess of an inner wall. Cho at ¶¶ 61–63, FIG.5. For the foregoing reasons, the combination of the Yoon, the Cho and the Lippert references makes obvious all limitations of the claim.
Summary
Claims 1–20 are rejected under 35 U.S.C. § 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Additional Citations
Citation
Relevance
US 2016/0052017
Speaker with membrane designed to vibrate and remove liquid within acoustic volume.

Table 4
Response to Applicant’s Arguments
The Reply (27 May 2022) substantively amended the claims. The Examiner agrees that the amendments distinguished the claims from the rejections included in the previous Non-Final Office action (07 March 2022). This Office action has accordingly been updated with new grounds of rejection. Applicant’s remaining remarks are rendered moot by these new grounds of rejection. For the foregoing reasons, Applicant has not demonstrated any error in the Office action, and all the rejections will be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2655

7/23/2022